Citation Nr: 1713529	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:  Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to July 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2013 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 travel Board hearing.  A transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2001 rating decision declined to reopen a previously denied claim of service connection for bilateral hearing loss.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in September 2001 contributes to a more complete picture of the Veteran's claim for service connection for bilateral hearing loss, and creates a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The September 2001 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Application to Reopen 

In March and August 2000 rating decisions, service connection was denied for hearing loss because there was "no record of hearing loss."  

In a September 2001 rating decision the RO denied the Veteran's claim to reopen service connection for bilateral hearing loss, in part, because there was no evidence that the Veteran's current bilateral hearing loss was etiologically related to his active service.

The Veteran was notified of the September 2001 rating decision and of his appellate rights.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b). Thus, the September 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the September 2001 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and private treatment records. 

The Veteran submitted his current application to reopen his claim in February 2012 when he filed a claim for entitlement to service connection for bilateral hearing loss.  VA treatment records, private treatment records, and lay statements provided by the Veteran and his wife have been added to the Veteran's claims file since the September 2001 rating decision. 

Specifically, the Veteran provided testimony at his November 2016 Board hearing that he had experienced hearing loss during his active service which had continued to deteriorate since.  Additionally, the Veteran's wife provided testimony at the Board hearing that she had known the Veteran since 1960, approximately five years following his separation from active service, and that he has not been able to hear well the entire time she has known him.  A lay person is competent to testify to things of which he has firsthand knowledge (i.e., experiencing decreased hearing ability or witnessing someone having difficulty hearing).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay evidence provided by the Veteran and his wife is considered credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran and his wife's statements are competent credible evidence in favor of his claim to reopen. 

The Board finds that the evidence received since the September 2001 rating decision is new and material evidence.  The newly submitted lay testimony provided by the Veteran and his wife is new in that it has not previously been considered.  The evidence is material in that it relates to an unestablished fact (whether the Veteran's current hearing loss disability is etiologically related to his active service), and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim of service connection for bilateral hearing loss is granted.  


REMAND

The Veteran's claim for service connection for bilateral hearing loss is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed.  Additional development must also be undertaken in connection with the Veteran's claim for entitlement to service connection for tinnitus. 

The Veteran was most recently provided with a January 2013 VA audiological examination.  The examiner diagnosed the Veteran with bilateral sensorial hearing loss in the frequency ranges of 500 to 6000 hertz or higher.  The examiner concluded the Veteran's hearing loss was not etiologically related to his active service because his STRs did not show hearing loss and therefore was not etiologically related to his active service.  The examiner noted the Veteran was a poor historian as he could not give detailed information and had a history of neurosyphilis, stroke, and dementia.  The examiner indicated the Veteran reported an onset date of his hearing loss which was inconsistent with a 1999 VA treatment record in which he reported his hearing loss began in the 1990s.  The examiner also noted the Veteran's diagnosed neurosyphilis could have caused his hearing loss.  As to the Veteran's tinnitus the examiner concluded the Veteran's tinnitus was etiologically related to his bilateral hearing loss.  The examiner noted the Veteran reported his tinnitus began during his active service in 1955 but was unable to report a specific in-service event which caused it.  The examiner found the Veteran's STRs did not include complaints of or treatment for tinnitus and that the Veteran had not reported it until 1999.

The Board finds the January 2013 VA examiner's opinion to be inadequate.  The examiner found that the Veteran was a poor historian because his diagnosed neurosyphilis, stroke, and dementia.  However, the examiner failed to provide a rationale detailing why these conditions make the Veteran a poor historian.  Moreover, the examiner noted the Veteran did not report tinnitus until 1999, however an April 1998 private treatment record the Veteran had a history of tinnitus contradicting the VA examiner's finding.   

Additionally, the examiner noted the Veteran's reported onset for his hearing loss and tinnitus was inconsistent with what he reported in a 1999 VA treatment record.  The Board has reviewed the VA treatment records currently associated with the Veteran's file and did not find a VA treatment record from 1999 in which the Veteran reported his hearing loss and tinnitus began in the 1990's.  The Board notes the Veteran's VA treatment records from that time period do note the Veteran was diagnosed with bilateral hearing loss in 1994 and 1998 but do not note that the Veteran reported an onset in the 1990's.  See November 1999 and July 2000 VA Treatment Records.  Thus, it is unclear if the VA examiner was referencing VA treatment records which are not currently associated with the Veteran's claims file or was mistaken regarding the content of the Veteran's VA treatment records.  

Therefore any outstanding VA treatment records and an addendum opinion with a thorough rationale must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated from 1995 to 2000 and after June 2012.  

2.  After completion of the above contact the VA examiner who examined the Veteran in January 2013 in connection with his claim for service connection for hearing loss and tinnitus and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the review of the record, the VA examiner should address:

(a)  If it is at least as likely as not (50 percent or greater) that the Veteran has a hearing loss disability which is etiologically related to his active service.  

(b)  If it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus which is etiologically related to his active service.  

The examiner should consider and discuss as necessary the Veteran's April 1998 private treatment record noting a history of tinnitus.  

When providing both opinions requested above if the examiner finds the Veteran is a poor historian due to his diagnosed neurosyphilis, stroke, or dementia the examiner must provide a rationale detailing why she came to this conclusion.

If the January 2013 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Thereafter, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


